DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a Non-Final Office Action In response to Applicant’s request for continued examination on November 23, 2020. 
Claims 1, 3-4, 11 and 13 have been examined in this application. All other claims are cancelled or withdrawn.
No new information disclosure statement (IDS) has been submitted.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 

Response to Arguments
Applicant's arguments filed 11/23/2020, page 7, regarding claim rejections under 35 U.S.C. 112 have been fully considered but are not persuasive. 
Applicant has not amended the claims at issue or provided adequate support for the structure tied to the first and second network interfaces. Thus the claims are still rejected. Claim 13 also has not been amended appropriately and thus invokes 35 U.S.C. 112 F. 
Applicant's arguments filed 11/23/2020, pages 8-9, regarding claim rejections under 35 U.S.C 103 have been fully considered but they are not persuasive. 
Applicant argues that the reference Graff does not teach a server comprising a database that is able to lookup whether an application is downloaded at the user’s device using a network identifier. 
The Examiner respectfully disagrees. Graff explicitly teaches and captures the elements in the claims at issue. For example, Graff is explicitly directed to determining, by a server/system, whether or not a user has an application downloaded in their devices or not. The means of determining whether an application is installed or not is based on information collected from the device. The system/server receives device information or “plurality of mobile communication device parameters” comprising “recipient identifier” and “identification information for each mobile communication device 190, and/or contact information as well as any unique URLs created for each record for each message recipient 320.” Once the data is received by the server, the server then determines whether an application is related/associated with the received data, wherein determining application association requires determining whether the application is installed or not installed at the user’s device. The server explicitly includes a database 223, wherein the database stores the received data from each mobile device and an association of the user device and whether the device has or does not have an application installed. When a mobile device is determined as not having an application installed and the mobile device is able to install the application, the database explicitly stores this updated information on the record and ties the information to the user device information to insure that the user device has now installed the application. See Graff at least at Paragraphs 0094-0095, 0101, 0120, 0168-0169, and 0179. At Paragraph 0168, the server is able to utilize the database 223 at step 1190 to associate mobile phone/device information with the determination of whether the mobile application is installed or not at the device. Thus it is explicitly and clearly taught by Graff that the server contains a database that associates user mobile device information with application download indication information in order to determine whether or not the user has the application and to prevent the user from having to download an application that they already have. 
Databases or tables that record data and update the data have long been held obvious. Such claim limitations do not add more to the claims as a whole or make the claims more novel. 
In efforts of expediting prosecution, the following new reference is hereby cited in order to emphasize that the Applicant’s arguments are not persuasive. See U.S. Patent Application Publication 2013/0019237 to Pardehpoosh et al. The reference explicitly discloses using a database at a server to determine whether an application is downloaded at a user’s device based on receiving user device information. See at least Abstract, Paragraphs 0009-0011, and 0043-0045.


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first network interface configured for receiving…, a second network interface configured for transmitting…, and the first network interface is further adapted to transmit…” in claim 13. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Per claim 13, claim limitations “a first network interface configured for receiving…, a second network interface configured for transmitting…, and the first network interface is further adapted to transmit…” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No association between the structure and the function can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1, 3-4, 11 and 13 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claims 1, 3-4, 11 and 13 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.

Per claims 3-4, the claims are directed to an alternative method, wherein a negative verification that the application is installed on the mobile device is determined. This alternative outcome has no patentable weight because only a single outcome is possible under a method. Claim 1 already recites and focuses on the determination that the application is installed; therefore the claims that depend from claim 1 must only focus on what occurs after the application is determined as being installed. Claims 3 and 4 should be cancelled as they do not relate to claim 1 in a way that they further limit claim 1.  

Per claims 11 and 13 are directed to a CRM and a system wherein the claims are recited as carrying out claim limitation by an unknown entity. However, the last limitation in both claims is directed to “the user terminal” and what the user terminal does. The user terminal is outside the scope of the claims, resulting in the claims being indefinite.
Amending the claims to recite two distinct entities, i.e. a server and a user terminal and the Beauregard language for each of the two entities and what each entity performs would overcome the rejection. 

Claim 11 is indefinite because the claim recites a single CRM for multiple entities. It is not known whether the CRM can comprise instructions for all entities. The claim should instead be amended to recite a single CRM for each one of the plurality of entities (i.e. Beauregard language for each entity) in order to potentially overcome the rejection.
Claim 11 contains a plurality of indefinite issues, which must be addressed in order to potentially overcome the rejections. Claim 11 may also be cancelled. 

Per claim 13, the claim recites “computer readable storage medium” in the pre-amble and at least again in the first limitation, “the first network interface including computer readable storage medium…” the claim then recites “the second network interface including computer readable storage medium…” 
It is not clear whether these mediums are the same or different, resulting in the claims being indefinite. Each entity must have its own medium, such as first medium, second medium and so on in order to potentially overcome the rejection. Also each entity must comprise the Beauregard language and what each entity does to overcome the rejection. 

Claim 13 never recites that the processor of any one of the multiple entities ever executes the instructions to perform the operations, resulting in the claims being ambiguous.
Claim 13 recites “the telecommunications network.” There is insufficient antecedent bases in the claim for the limitation. 
Claim 13 recites “wherein the management server comprises…” this and all limitations directed to the management server are outside the scope of the claim, rendering the claim indefinite. 
Claim 13 recites the terms “a first network interface” and “a second network interface” twice, resulting in the claim being ambiguous because it is not known whether the repeated terms are directed to the same entity or different entities. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2009/0037982 to Wentker et al. (“Wentker”), in view of U.S. Patent Application Publication 2014/0164909 to Graff et al. (“Graff”).
Per claims 1, 11, and 13 Wentker teaches all of the following limitations:
A method for securing an entry in a user database, the method comprising (storing user updated data) [Abstract, Paragraph 0090 and Figure 4 and related text]: 
receiving a network identifier of a user terminal, identifying the user terminal in a telecommunications network (MSISDN number identifying the user) [Paragraphs 0027, 0088 and Figure 4]; 
transmitting, to a network platform of the telecommunications network, a user confirmation request, the request comprising the network identifier of the user terminal (user receives confirmation request) [Paragraph 0090, and Figures 4 and all related text]; 
and in case of negative verification, transmitting a short message to the user terminal the short message requiring a user confirmation.
The Examiner notes that the above claim limitation is directed to an alternative outcome, wherein the application is determined as not being installed, therefore, the limitation is not given any patentable weight because only one outcome can occur. The determination that the application is installed at the user’s device.
[…] transmitting a user confirmation to the management server in charge of the user database (presenter receives confirmation request and accepts it and communicates it back to the mobile registration component 88) [Paragraph 0090 and Figure 4].
receiving in the management server the user response confirmation from the network platform (user sends confirmation message) [Paragraph 0090-0092 and Figures 4], and 

Wentker does not explicitly disclose:

Although Wentker teaches a mobile device presenting data to a user and receiving user input in order to transmit the input to other entities, as indicated above, Wentker does not explicitly disclose receiving in the network platform the user confirmation request, verifying whether a security application is installed on the user terminal identified by the network identifier comprised in the request, by using a database storing the network identifiers of the user terminals having the security application.
Graff teaches receiving in the network platform the user confirmation request, verifying whether a security application is installed on the user terminal identified by the network identifier comprised in the request, by using a database storing the network identifiers of the user terminals having the security application (a user sends a message and in response to this message by the user, a determination is made whether an application is installed or not based on the user mobile device identifiers that are linked on the database to determine whether an application is installed or not) [Paragraphs 0089, 0094-0095, 0101, 0120, 0168-0169, and Figures 6, 8, and 11].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Wentker which teaches utilizing a mobile phone to communicate between entities via Internet and associating user device identifiers with a database, to include the teachings of Graff to explicitly disclose utilizing a database at a server to lookup user device identifiers and determine whether an application is installed at the mobile device in motivation of providing the user with the ability to install the application and optimizing the user’s experience. Also, the database serves as a record keeper to keep a link between which devices have the applications and which do not so that a user is not always prompted to download the application.
Although Wentker teaches sending a message to the mobile device after adapting the message to be viewable by the mobile device, see Paragraph 0090 for example, Wentker does not explicitly disclose in case of positive verification, transmitting to the user terminal a message to display a pop-up window via the security application installed on the user terminal, the pop-up window proposing to validate or cancel the confirmation. 
Graff teaches in case of positive verification, transmitting a message to display a pop-up window via the security application installed on the user terminal, the pop-up window proposing to validate or cancel the confirmation (if the phone number of the user is correct the user receives a pop up requesting the user to confirm an action such as acceptance of the change to receive push notification instead of SMS messages. Also, the user may receive a pop up reminding them to utilize the APP and the user can deny this request or approve this request to use the APP) [Paragraphs 0119-0120, and 0146 and Figure 6].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Wentker, which teaches sending messages to a user’s mobile device and configuring the message so that the device can display the message properly in order for the user to respond to the requests in the message, to include the teachings of Graff to explicitly recite that a pop-up is displayed via the application on the user’s device requesting the user to validate or cancel the confirmation in motivation of enhancing user experience wherein the user can provide a response to the request via the mobile APP instead of a browser. 
Examiner notes that the following limitation is a conditional limitation which does not have to occur, therefore, having no patentable weight: “in case of positive verification, transmitting a message to display a pop-up window via the security application installed on the user terminal, the pop-up window proposing to validate or cancel the confirmation.”
Although Wentker teaches receiving a request at the mobile device and the user responding to the request, as indicated above, Wentker does not explicitly disclose either in case of validation of the pop-up window by the user […].
Graff teaches in case of validation of the pop-up window by the user, or in case of receiving a short answer message comprising the user response confirmation […] (the user responds to the pop-up wherein the pop-up displays a request for the user to accept or deny an action) [Paragraphs 0119-0120, and 0146 and Figure 6].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Wentker, which teaches sending messages to a user’s mobile device and configuring the message so that the device can display the message properly in order for the user to respond to the requests in the message, to include the teachings of Graff to explicitly recite that a pop-up is displayed and the user uses the pop-up to enter their response in motivation of enhancing user experience wherein the user can provide a response to the request via the pop-up instead of a browser for instance. 
Examiner notes that the following limitation is a conditional limitation which does not have to occur, therefore, having no patentable weight: “in case of validation of the pop-up window by the user.”
Although Wentker discloses a server having a memory storing data tied to user device information, as indicated above, Wentker does not explicitly disclose creating the entry by the user terminal in the user database, the entry comprising the network identifier of the user terminal.
Graff teaches creating the entry by the user terminal in the user database, the entry comprising the network identifier of the user terminal (once a user downloads an application the user’s device information/identifiers are associated with the determination that the user’s device contains the application) [Paragraphs 0089, 0094-0095, 0101, 0120, 0168-0169, and Figure 3].

Per claim 13:
Wentker teaches deploying multiple communications to authenticate a user during a transaction including presenting at the device of the user, using various capabilities, a request for input by the user for authentication [Paragraphs 0100-0105 and Figures 6-7 and all related text].
However, Wentker does not explicitly teach a second network interface… for transmitting, in case of positive verification from the unit of verification, to the user terminal a message to display a pop-up window via the security application installed on the user terminal, the pop-up window proposing to validate or cancel the confirmation, wherein the first network interface is further adapted to transmit a user confirmation to the management server, in case of validation of the pop-up window by the user...
Graff teaches a second network interface… for transmitting, in case of positive verification from the unit of verification, to the user terminal a message to display a pop-up window via the security application installed on the user terminal, the pop-up window proposing to validate or cancel the confirmation, wherein the first network interface is further adapted to transmit a user confirmation to the management server, in case of validation of the pop-up window by the user... [Paragraphs 0119-0120, and 0146].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Wentker, which teaches presenting to the user using various capabilities a message requesting information or data to advance a transaction using a mobile application, to include the teachings of Graff to explicitly teach providing a popup using the application on the user’s device to request input from the user to confirm an action in motivation of increasing security measures and insuring that the user is certain of performing the desired action.

Per claim 3, Although Wentker teaches utilizing an application on a mobile device to carry out a transaction [Paragraph 0084], Wentker does not explicitly disclose in case of negative verification that the security application is installed on the user terminal, transmitting a second / negative message to the management server indicating that the security application is not installed on the user terminal.
Graff teaches in case of negative verification that the security application is installed on the user terminal, transmitting a second / negative message to the management server indicating that the security application is not installed on the user terminal [Paragraphs 0088-0090, 0119-0120, 0141, 0168 and Figure 6].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Wentker, which teaches a user utilizing a mobile application to complete a transaction and presenting to the user using various capabilities a message requesting information or data to advance a transaction using a mobile application, to include the teachings of Graff to explicitly teach detecting that the application is not installed in motivation of promoting the application to be installed by the user in order to complete a transaction.

Examiner notes that claims 3 depends from claim 1, which recites that a positive verification is received, therefore, claim 3 is a conditional limitation directed to when a negative verification is received and is not possible since claim 1 already recited that a negative verification is received. Only one of the two outcomes is possible, resulting in claim 3 not having any patentable weight. 
Per claim 4, Although Wentker teaches utilizing an application on a mobile device to carry out a transaction and using SMS communication to further advance a transaction [Paragraphs 0052-0053, 0084], Wentker does not explicitly disclose in case of negative verification that the security application is installed on the user terminal, transmitting a short message to the user terminal, the short message requiring a user confirmation; in case of receiving a short answer message comprising the user response confirmation, transmitting the user response confirmation to the management server.
Wentker teaches in case of negative verification that the security application is installed on the user terminal, transmitting a short message to the user terminal, the short message requiring a user confirmation; in case of receiving a short answer message comprising the user response confirmation, transmitting the user response confirmation to the management serve [Paragraphs 0081, 0087-0090, 0119-0120, 0141, 0168 and Figure 6].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Wentker, which teaches a user utilizing a mobile application to complete a transaction and communication methods such as SMS to complete a transaction, to include the teachings of Graff to explicitly teach determining that an application is not installed on the user’s device and using SMS communication to receive input from the user in motivation of promoting user to download the application while also allowing communication with the user using other means of communication such as SMS. 
Examiner notes that claim 4 is a conditional limitation, which does not have to occur and cannot occur based on the condition recited in claim 1. 

Conclusion

The following references teach elements of what the Applicant deems as his invention. Specifically, reciting a database storing an association between user device identifiers and determinations of whether an application is installed at the device or not. 
Such elements are not novel and are well known in the art. 
Determining whether an application is installed at a device or not is also well settled based on the relied upon art and the art referenced. 
Applicant should amend the claims to capture exactly what is the scope of what they deem as their invention in order to help advance prosecution. 

See Patent 9306929 (by Applicant and qualifies under AIA  as prior art), PGPUB 2013/0019237, PGPUB 2016/0337846. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685